     Case 2:19-cr-00642-VAP Document 48-1 Filed 12/30/19 Page 1 of 2 Page ID #:322



 1 THOMAS P. O’BRIEN, State Bar No. 166369
   IVY A. WANG, State Bar No. 224899
 2 BROWNE GEORGE ROSS LLP
   801 South Figueroa Street Suite 2000
 3 Los Angeles, CA 90017
   Telephone: (213) 725-9800
 4 Facsimile: (213) 725-9808
   E-mail: tobrien@bgrfirm.com
 5
   EVAN J. DAVIS, State Bar No. 250484
 6 HOCHMAN SALKIN TOSCHER PEREZ, P.C.
   9150 Wilshire Boulevard, Suite 300
 7 Beverly Hills, California 90212-3414
   Telephone: (310) 281-3200
 8 Facsimile: (310) 859-1430
   E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11

12                              UNITED STATES DISTRICT COURT
13                             CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                    CASE NO.: 19-cr-00642-VAP
15                Plaintiff,                      [PROPOSED] ORDER CONTINUING
                                                  SENTENCING HEARING AND
16                       v.                       DEADLINE FOR DISCLOSURE OF
                                                  PSR
17   IMAAD SHAH ZUBERI,
18                Defendant.
19
20           Having read and considered the parties’ Stipulation to Continue Sentencing
21   Hearing and Deadline for Disclosure of PSR, and with good cause appearing, the Court
22   ORDERS as follows:
23           Mr. Zuberi’s sentencing hearing shall be continued from February 10, 2020, at 9
24   a.m., to March 2, 2020, at _______ , thereby extending the deadline for the Probation
25   //
26   //
27

28

     1393972.1
     Case 2:19-cr-00642-VAP Document 48-1 Filed 12/30/19 Page 2 of 2 Page ID #:323



 1   Officer’s disclosure of the Presentence Report from January 6, 2020, to January 27,
 2   2020, under Federal Rule of Criminal Procedure 32(e)(2).
 3
             IT IS SO ORDERED.
 4

 5

 6
      DATE                                          HONORABLE VIRGINIA A. PHILLIPS
                                                    UNITED STATES DISTRICT JUDGE
 7   Presented by:
 8 /s/ Thomas P. O’Brien
 9  THOMAS P. O’BRIEN
    Attorney for Defendant
10  Imaad Shah Zuberi

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1393972.1                                  2
